Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 01 Oct 2019.
Claims 19-20 are withdrawn subject to a telephonic restriction election on 4 May 2022. 
Claims 1-18 are currently pending and have been examined.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method and computer-readable storage medium for ridesharing, classified in G06Q 50/30.
II. Claims 19-20, drawn to cryptographic mechanisms for secure communication with vehicles, classified in H04L 2209/84.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed may be used together, but may also be used entirely separately. The invention of group I may be implemented on devices such as users’ mobile devices as disclosed in [0024]-[0025], and the invention of group II may be used as a regular vehicle key as in [0040]-[0042].  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
During a telephone conversation with Jason Moore on 4 May 2022 a provisional election was made without traverse to prosecute the invention of Group I, claim 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16515543, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 16515543 does not appear to disclose that a second user may join the first user for at least a portion of the trip. These elements are most readily supported in the instant case in paragraphs [0035] and [0036] as well as fig. 1B. None of “second user,” “multi-passenger,” or “join” in this context appear in Application 16515543 as they do in [0035] and [0036] of the instant case, and neither does fig. 1B. These elements also do not appear in provisional application 62702232.
However, these elements are disclosed in provisional application 62745072. Therefore, the earliest effective filing date of Application No. 16590001 is 12 Oct 2018. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1-11 recite a method, and claims 12-18 recite a computer-readable storage device. Applicant’s originally filed specification specifically disclaims that a “computer-readable storage device” does not include a signal in paragraph [0168]. Therefore, these are statutory categories. 
Step 2A, prong 1: The independent claims recite receiving, from a first user, first information identifying a start location of a trip, a start time of the trip, and an end location of the trip; receiving second information indicating that a second user is to join the first user during at least a portion of the trip; and responsive to output based on inputting at least one of the first information or the second information, scheduling the trip to include travel of the first user from the start location to the end location and travel of the second user during at least the portion of the trip. Arranging for two users to travel together constitutes managing at least one of interpersonal or business relationships, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements used to apply the abstract idea. In claim 1 the additional elements are the receiving computing device, the user device, and responsive to output that in generated by at least one trained model based on inputting at least one of the first information or the second information into the at least one trained model. In claim 12 the additional elements are the computer-readable storage device, the processor, the first user device, and the trained model. Accordingly, all of the additional elements in the independent claims are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional rules for managing the interpersonal or business relationships. Claims 2-4 and 13-15 recite sending a message to a transport provider to reserve transportation for a least one of the users. Claims 5 and 16 recite sending confirmations to at least one of the first and second users. Claims 6-8 and 17-18 recite selecting one mode of transport over another based on different criteria. Claim 9 recites that the user is associated with a globally unique identifier. All of these steps further define the rules for managing the interpersonal or business relationship, also falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: Other than as discussed herein, the dependent claims do not recite additional elements other than those recited in the independent claims and are therefore subject to the same analysis. Claims 10 and 11 recite storing information in a decentralized ledger. The electronic recordkeeping is insignificant extra-solution activity, because storing the information does not change the claimed solution of identifying a mode of travel for two users. Therefore, all of the elements in the dependent claims are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Electronic recordkeeping has been held by the courts to be well-understood, routine, and conventional activity. MPEP 2106.05(d), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20180040244 to Ye et. al. (“Ye”).
Claim 1 
Ye discloses the following elements:
A method comprising: ([0048] online systems and methods for finding sharable transportation transactions)
receiving, at a computing device from a first user device associated with a first user, first information identifying a start location of a trip, a start time of the trip, and an end location of the trip; ([0074] request obtaining unit receives first transportation request; [0077] first transportation request includes first origin and destination; [0079] first transportation request may include a defined transportation start time; [0053] system receives transportation request from requestor terminal)
receiving at the computing device, second information indicating that a second user is to join the first user during at least a portion of the trip; ([0075] system receives second transportation request; [0076] transportation requests may be same type of services; [0086] assignment generation unit may combine the first transportation service request and the second transportation service request)
and responsive to output that is generated by at least one trained model based on inputting at least one of the first information or the second information into the at least one trained model, scheduling the trip to include travel of the first user from the start location to the end location and travel of the second user during at least the portion of the trip. ([0086] assignment generation unit may combine the first transportation service request and the second transportation service request; [0114] system determines whether there is any overlapping part between the first route and the second route to determine whether to combine the transportation requests; see generally [0121]-[0127]; [0127] the system may determine first and second sharing routes based on the first and second destinations and origins; see also [0129], [0138]; [0115]-[0117] system may match the first request and second request with a vehicle based on a trained variation model including one or more of logistic regression models, support vector machine models, least square models, etc.; [0079] system may schedule appointment transportation requests for future times)
Claim 12 
Ye discloses the following elements:
A computer-readable storage device storing instructions that, when executed, cause at least one processor to: ([0048] online systems and methods for finding sharable transportation transactions; [0160]-[0161] computer readable memory having program code for carrying out the operations of the disclosure)
receive, from a first user device associated with a first user, first information identifying a start location of a trip, a start time of the trip, and an end location of the trip; ([0074] request obtaining unit receives first transportation request; [0077] first transportation request includes first origin and destination; [0079] first transportation request may include a defined transportation start time; [0053] system receives transportation request from requestor terminal)
receive second information indicating that a second user is to join the first user during at least a portion of the trip; ([0075] system receives second transportation request; [0076] transportation requests may be same type of services; [0086] assignment generation unit may combine the first transportation service request and the second transportation service request)
and responsive to output that is generated by at least one trained model based on inputting at least one of the first information or the second information into the at least one trained model, schedule the trip to include travel of the first user from the start location to the end location and travel of the second user during at least the portion of the trip. ([0086] assignment generation unit may combine the first transportation service request and the second transportation service request; [0114] system determines whether there is any overlapping part between the first route and the second route to determine whether to combine the transportation requests; see generally [0121]-[0127]; [0127] the system may determine first and second sharing routes based on the first and second destinations and origins; see also [0129], [0138]; [0115]-[0117] system may match the first request and second request with a vehicle based on a trained variation model including one or more of logistic regression models, support vector machine models, least square models, etc.; [0079] system may schedule appointment transportation requests for future times)
Claims 2 and 13
Ye discloses the elements of claims 1 and 12, above. Ye also discloses:
wherein scheduling the trip comprises sending a message to a road transport provider to initiate reservation of road transport for at least one of the first user or the second user. ([0071] assignment unit sends assignment strategy to service provider; [0079] system may schedule appointment transportation requests for future times; [0066] transport may be by motor vehicle (e.g. a car or truck), watercraft, and/or an aircraft)
Claims 3 and 14
Ye discloses the elements of claims 1 and 12, above. Ye also discloses:
wherein scheduling the trip comprises sending a message to a water transport provider to initiate reservation of water transport for at least one of the first user or the second user. ([0071] assignment unit sends assignment strategy to service provider; [0079] system may schedule appointment transportation requests for future times; [0066] transport may be by motor vehicle, watercraft, and/or an aircraft)
Claims 4 and 15
Ye discloses the elements of claims 1 and 12, above. Ye also discloses:
wherein scheduling the trip comprises sending a message to an aerial transport provider to initiate reservation of aerial transport for at least one of the first user or the second user. ([0071] assignment unit sends assignment strategy to service provider; [0079] system may schedule appointment transportation requests for future times; [0066] transport may be by motor vehicle, watercraft, and/or an aircraft)
Claims 5 and 16
Ye discloses the elements of claims 1 and 12, above. Ye also discloses:
sending a first message to the first user device to cause presentation of a first confirmation at the first user device, and sending a second message to a second user device to cause presentation of a second confirmation at the second user device. ([0071] system sends assignment strategy to the two or more service receivers)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180040244 to Ye et. al. (“Ye”) in view of U.S. Patent Publication 20210063173 to Cope et. al. (“Cope”).
Claims 6 and 17
Ye discloses the elements of claims 1 and 12, above. Ye also discloses that the vehicle may include a horse, a carriage, a rickshaw (e.g., a wheelbarrow, a bike, a tricycle, etc.), a car (e.g., a taxi, a bus, a private car, etc.), a train, a subway, a vessel, an aircraft (e.g., an airplane, a helicopter, a space shuttle, a rocket, a hot-air balloon, etc.), or the like, or any combination thereof in [0060], and that the vehicle may include a non-motor vehicle (e.g., a bicycle or a tricycle), a motor vehicle (e.g., a car or a truck), a watercraft (e.g., a ship or a boat) and/or an aircraft in [0060]. Ye also discloses that the system may determine the target vehicle based on the service request received in [0052], and that the system may match the first request and second request with a vehicle based on a trained variation model including one or more of logistic regression models, support vector machine models, least square models, etc. as in [0115]-[0117]. This is highly suggestive of selecting a first mode of transportation over a second based on the output. Nevertheless, Cope discloses:
wherein scheduling the trip comprises selecting a first mode of transport instead of a second mode of transport based at least part on the output generated by the at least one trained model. ([0170] ([0169]) machine learning techniques may be used to identify transportation options; [0095]([0094]) transportation options may be based on speed, cost, congestion, frequency of delays; [0101] ([0100]) system may consider specific environmental conditions in which transportation is to occur, such as geographic area, weather conditions, traffic conditions, time of day, etc. in evaluating transportation modes; see also [0102]-[0103] ([0101]-[0102]))
Cope claims priority to provisional patent application no. 62621542, filed 24 Jan 2018, and the corresponding paragraph numbers are presented in italics next to the published reference paragraph numbers above. 
Ye discloses a system in which transportation requests for two users may be combined, and in which any combination of multiple transportation modes may be selected. Cope discloses a system in which a particular mode may be selected based on various factors. It would have been obvious to one having ordinary skill in the art before the effective filing date to include in the multi-user transportation request system of Ye the multi-mode transportation system request as taught by Cope to enable “identifying alternatives or adjustments to improve user transportation option choices.” Cope, paragraph [0172]([0171]). 
Claim 7
Ye discloses the elements of claim 6, above. Ye also discloses that the vehicle may include a horse, a carriage, a rickshaw (e.g., a wheelbarrow, a bike, a tricycle, etc.), a car (e.g., a taxi, a bus, a private car, etc.), a train, a subway, a vessel, an aircraft (e.g., an airplane, a helicopter, a space shuttle, a rocket, a hot-air balloon, etc.), or the like, or any combination thereof in [0060], and that the vehicle may include a non-motor vehicle (e.g., a bicycle or a tricycle), a motor vehicle (e.g., a car or a truck), a watercraft (e.g., a ship or a boat) and/or an aircraft in [0060]. Ye also discloses that the system may determine the target vehicle based on the service request received in [0052], and that the system may match the first request and second request with a vehicle based on a trained variation model including one or more of logistic regression models, support vector machine models, least square models, etc. as in [0115]-[0117]. This is highly suggestive of selecting a first mode of transportation over a second based on the output. Nevertheless, Cope discloses:
wherein the first mode of transport is selected instead of the second mode of transport based at least in part on receiving information indicating congested travel conditions associated with the second mode of transport. ([0170] ([0169]) machine learning techniques may be used to identify transportation options; [0095]([0094]) transportation options may be based on speed, cost, congestion, frequency of delays; [0101] ([0100]) system may consider specific environmental conditions in which transportation is to occur, such as geographic area, weather conditions, traffic conditions, time of day, etc. in evaluating transportation modes; see also [0102]-[0103] ([0101]-[0102]))
Cope claims priority to provisional patent application no. 62621542, filed 24 Jan 2018, and the corresponding paragraph numbers are presented in italics next to the published reference paragraph numbers above. 
Ye discloses a system in which transportation requests for two users may be combined, and in which any combination of multiple transportation modes may be selected. Cope discloses a system in which a particular mode may be selected based on various factors. It would have been obvious to one having ordinary skill in the art before the effective filing date to include in the multi-user transportation request system of Ye the multi-mode transportation system request as taught by Cope to enable “identifying alternatives or adjustments to improve user transportation option choices.” Cope, paragraph [0172]([0171]). 
Claim 8
Ye discloses the elements of claim 6, above. Ye also discloses that the vehicle may include a horse, a carriage, a rickshaw (e.g., a wheelbarrow, a bike, a tricycle, etc.), a car (e.g., a taxi, a bus, a private car, etc.), a train, a subway, a vessel, an aircraft (e.g., an airplane, a helicopter, a space shuttle, a rocket, a hot-air balloon, etc.), or the like, or any combination thereof in [0060], and that the vehicle may include a non-motor vehicle (e.g., a bicycle or a tricycle), a motor vehicle (e.g., a car or a truck), a watercraft (e.g., a ship or a boat) and/or an aircraft in [0060]. Ye also discloses that the system may determine the target vehicle based on the service request received in [0052], and that the system may match the first request and second request with a vehicle based on a trained variation model including one or more of logistic regression models, support vector machine models, least square models, etc. as in [0115]-[0117]. This is highly suggestive of selecting a first mode of transportation over a second based on the output. Nevertheless, Cope discloses:
wherein the first mode of transport is selected instead of the second mode of transport based at least in part on pricing differences between the first mode of transport and the second mode of transport. ([0170] ([0169]) machine learning techniques may be used to identify transportation options; [0095]([0094]) transportation options may be based on speed, cost, congestion, frequency of delays; [0101] ([0100]) system may consider specific environmental conditions in which transportation is to occur, such as geographic area, weather conditions, traffic conditions, time of day, etc. in evaluating transportation modes; see also [0102]-[0103] ([0101]-[0102]))
Cope claims priority to provisional patent application no. 62621542, filed 24 Jan 2018, and the corresponding paragraph numbers are presented in italics next to the published reference paragraph numbers above. 
Ye discloses a system in which transportation requests for two users may be combined, and in which any combination of multiple transportation modes may be selected. Cope discloses a system in which a particular mode may be selected based on various factors. It would have been obvious to one having ordinary skill in the art before the effective filing date to include in the multi-user transportation request system of Ye the multi-mode transportation system request as taught by Cope to enable “identifying alternatives or adjustments to improve user transportation option choices.” Cope, paragraph [0172]([0171]). 
Claim 18
Ye in view of Cope discloses the elements of claim 17, above. Ye also discloses that the vehicle may include a horse, a carriage, a rickshaw (e.g., a wheelbarrow, a bike, a tricycle, etc.), a car (e.g., a taxi, a bus, a private car, etc.), a train, a subway, a vessel, an aircraft (e.g., an airplane, a helicopter, a space shuttle, a rocket, a hot-air balloon, etc.), or the like, or any combination thereof in [0060], and that the vehicle may include a non-motor vehicle (e.g., a bicycle or a tricycle), a motor vehicle (e.g., a car or a truck), a watercraft (e.g., a ship or a boat) and/or an aircraft in [0060]. Ye also discloses that the system may determine the target vehicle based on the service request received in [0052], and that the system may match the first request and second request with a vehicle based on a trained variation model including one or more of logistic regression models, support vector machine models, least square models, etc. as in [0115]-[0117]. This is highly suggestive of selecting a first mode of transportation over a second based on the output. Nevertheless, Cope discloses:
wherein the first mode of transport is selected instead of the second mode of transport based at least in part on: information indicating congested travel conditions associated with the second mode of transport, pricing differences between the first mode of transport and the second mode of transport, or a combination thereof. ([0170] ([0169]) machine learning techniques may be used to identify transportation options; [0095]([0094]) transportation options may be based on speed, cost, congestion, frequency of delays; [0101] ([0100]) system may consider specific environmental conditions in which transportation is to occur, such as geographic area, weather conditions, traffic conditions, time of day, etc. in evaluating transportation modes; see also [0102]-[0103] ([0101]-[0102]))
Cope claims priority to provisional patent application no. 62621542, filed 24 Jan 2018, and the corresponding paragraph numbers are presented in italics next to the published reference paragraph numbers above. 
Ye discloses a system in which transportation requests for two users may be combined, and in which any combination of multiple transportation modes may be selected. Cope discloses a system in which a particular mode may be selected based on various factors. It would have been obvious to one having ordinary skill in the art before the effective filing date to include in the multi-user transportation request system of Ye the multi-mode transportation system request as taught by Cope to enable “identifying alternatives or adjustments to improve user transportation option choices.” Cope, paragraph [0172]([0171]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180040244 to Ye et. al. (“Ye”) in view of U.S. Patent Publication 20180157999 to Arora (“Arora”).
Claim 9
Ye discloses the elements of claim 1, above. Ye also discloses that the system tracks which requests have been accepted in [0089], and that data regarding the requests may be provided via a database as in [0051], [0053], [0058]. Ye also discloses that the request may include identification information, such as phone number, which is a unique identifier, in [0067]. To the extent that Ye does not disclose a globally unique identifier as contemplated by Applicant’s disclosure, Arora discloses:
wherein the first information indicates a globally unique identifier (GUID) associated with the first user. ([0025] individual submits a reservation request; [0026] either a node in the blockchain or a processing server may assign unique identifiers to each reservation request)
Ye discloses a system in which transportation reservations can be made via user devices. Arora discloses a reservation request system utilizing blockchain including a globally unique identifier associated with a user. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reservation request system of Ye the blockchain reservation system of Arora in order to “enables all travel providers to have an equal opportunity to earn the business of a traveler, without requiring the traveler to seek out every potential travel provider, and without the travel provider having to expend significant resources on marketing and outreach.” Arora, paragraph [0006].
Claim 10
Ye discloses the elements of claim 1, above. Ye also discloses that the system tracks which requests have been accepted in [0089], and that data regarding the requests may be provided via a database as in [0051], [0053], [0058]. To the extent that Ye does not disclose posting information regarding the scheduled trip to a decentralized ledger, Arora discloses:
posting information regarding the scheduled trip to a decentralized ledger. ([0030] processing server submits new transaction values to a node of the blockchain network that indicates that the reservation request has been fulfilled; [0019] a blockchain is a distributed database)
Ye discloses a system in which transportation reservations can be made via user devices. Arora discloses a reservation request system utilizing decentralized ledgers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reservation request system of Ye the blockchain reservation system of Arora in order to “enables all travel providers to have an equal opportunity to earn the business of a traveler, without requiring the traveler to seek out every potential travel provider, and without the travel provider having to expend significant resources on marketing and outreach.” Arora, paragraph [0006].
Claim 11
Ye discloses the elements of claim 10, above. Ye also discloses that the system tracks which requests have been accepted in [0089], and that data regarding the requests may be provided via a database as in [0051], [0053], [0058]. To the extent that Ye does not disclose that a decentralized ledger is a public blockchain or a private hyperledger, Arora discloses:
wherein the decentralized ledger comprises a public blockchain or a private hyperledger. ( [0019] a blockchain is a public ledger of all transactions; [0033] blockchain ensures that the itinerary information is publicly accessible for merchants)
Ye discloses a system in which transportation reservations can be made via user devices. Arora discloses a reservation request system utilizing decentralized ledgers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reservation request system of Ye the blockchain reservation system of Arora in order to “enables all travel providers to have an equal opportunity to earn the business of a traveler, without requiring the traveler to seek out every potential travel provider, and without the travel provider having to expend significant resources on marketing and outreach.” Arora, paragraph [0006].

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Non-patent literature “Private and confidential transactions with Hyperledger Fabric” to Androulaki et. al. discloses hyperledger fabric for confidential transactions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628   

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628